KerwiN, J.
Tbe defendants are trustees of a corporation organized under tbe laws of tbe state of Wisconsin. Tbe corporation was a proper party defendant in tbe instant suit, but under tbe allegations of tbe complaint it was not a necessary party.
Tbe allegations of tbe complaint negative tbe idea tbat tbe defendants were acting witbin tbe scope of tbeir authority as trustees wben tbey struck plaintiff’s name from tbe cburcb roll and denied bim bis rights and privileges as a member of tbe corporation. Tbe complaint shows tbat tbe acts of the defendants were neither authorized nor assented to by tbe corporation, but were without authority and contrary to tbe constitution, by-laws, and ordinances of tbe corporation. Under such circumstances tbe acts of tbe trustees were tbeir wrong, tbeir personal tort, and not tbe wrong or tort of tbe corporation.
Tbe allegations of tbe complaint show tbat tbe plaintiff has never been excluded from tbe corporation, and tbat all tbe acts and doings of tbe defendants in striking his name from tbe roll and denying bim bis rights and privileges as a member of tbe corporation are without authority and unlawful; tbat tbe corporation never authorized, ratified, or assented to tbe acts of tbe defendants; tbat plaintiff is still a member of said corporation in good standing; tbat plaintiff has contributed large amounts of money to said corporation and has always paid bis dues; tbat since defendants struck plaintiff’s name from tbe roll of members of tbe corporation tbey have refused and still refuse to permit plaintiff to exercise tbe rights or privileges of a member of the corporation, and refuse to permit bim to take part as a member in meetings of *213tbe members of tbe corporation and threaten to refuse to recognize bim as sucb member in tbe future.
It is contended by appellants that tbe court bas no jurisdiction of tbe person or subject matter and that tbe complaint does not state facts sufficient to constitute a cause of action.
Under this bead it is insisted that tbe case made involves matter of church doctrine and discipline and is beyond tbe jurisdiction of civil courts. Tbe rule contended for by appellants and to which many authorities are cited, is stated in 24 Am. & Eng. Ency. of Law (2d ed.) 348, thus:
“The ecclesiastical courts have exclusive jurisdiction in matters of church government, church organization, religious tenets, the laws of religious adjudications, and all other matter pertaining solely to the church as such: with these the civil courts cannot interfere. The .jurisdiction of the civil courts to interfere with ecclesiastical controversies is limited to those cases in which the rights of property or civil rights are involved.”
The cases cited by appellants’ counsel do not reach the instant case. Here it is not a question of attempted interference with church faith, doctrine, or discipline, nor review of any action of the corporation through its officers. Under the allegations of the complaint the civil rights of the plaintiff secured to him by the constitution and by-laws of the corporation have been unlawfully interfered with to his injury by the defendants.
The civil courts have jurisdiction to redress such wrongs, even though done by the corporation. West Koshkonong Cong. v. Ottesen, 80 Wis. 62, 49 N. W. 24; State ex rel. Cuppel V. Milwaukee Chamber of Commerce, 47 Wis. 670, 3 N. W. 760; Hellstern v. Katzer, 103 Wis. 391, 79 N. W. 429; Marien v. Evangelical Creed Cong. 132 Wis. 650, 113 N. W. 66; State ex rel. Weingart v. Board, etc. 144 Wis. 516, 129 N. W. 630.
*214In tbe instant case, however, no claim is made against -tbe •corporation. Tbe allegations of tbe complaint are to tbe effect that tbe acts of tbe defendants were not tbe acts of tbe corporation, but tbe unauthorized and unlawful acts of tbe defendants, and were null and void. We are convinced that tbe complaint states a good cause of action against tbe defendants and that th% corporation is not a necessary party defendant.
By the Oourt. — Tbe order is affirmed.